--------------------------------------------------------------------------------

AMENDED AND RESTATED
DILLARD’S, INC.
CORPORATE OFFICERS NON-QUALIFIED PENSION PLAN
(As Amended and Restated as of November 17, 2007)


 
1.  Purpose.  The purpose of the Amended and Restated Dillard’s, Inc. Corporate
Officers Non-Qualified Pension Plan (the “Plan”) is to encourage continuing
employment in the Company by Corporate Officers (defined below), to encourage
Corporate Officers to increase their efforts on behalf of Dillard’s Inc. (the
“Company”) and to otherwise promote the best interests of the Company.
 
2.  Qualifications.  Except as provided in Section 9(z), the following
conditions in clauses (a), (b) and (c) must be met to qualify for pension
benefits under the Plan:
 
(a)  Service as a Corporate Officer for five (5) or more years of the last ten
(10) Years of Employment by the Company (defined below).  “Corporate Officers”
are persons designated as such and elected by the Board of Directors of
Dillard’s, Inc., and include Chairman, Vice-Chairman, President, all
Vice-Presidents, Secretary and Treasurer;
 
(b)  Employment by the Company for a minimum of (x) fifteen (15) Years of
Employment (defined below), or (y) ten (10) Years of Employment at age
65.  “Employment by the Company” is defined to mean employment by Dillard's,
Inc., any subsidiary thereof, and, from and after the date of acquisition
(unless the Administrative Committee otherwise determines for this purpose), any
entity wholly acquired by Dillard’s, Inc.; and
 
(c)  Except for Early Retirement due to Disability as provided in Section 7,
employment by the Company until age 55.
 
A person who satisfies the conditions in clauses (a), (b) and (c) above upon the
person’s Retirement (defined below) is referred to as a “Qualified Person.”
 
3. Pension Benefits.  Subject to Section 6, “Annual Pension Benefit” is an
amount equal to the greater of:
 
(a)  1-1/2% of the person’s average Annual Pension Earnings (defined below) for
the three Fiscal Years (defined below) of Employment by the Company during which
such person’s Annual Pension Earnings are the highest, multiplied by such
person’s total continuous Years of Employment;
 
(b)  1-1/2% of the person’s average annual base salary for the five Years of
Employment ending on December 31, 2002, multiplied by such person’s total
continuous Years of Employment ending on December 31, 2002; or
 

--------------------------------------------------------------------------------


 
(c)  1-2/3% of the person’s average annual base salary for the five Years of
Employment ending on December 31, 2002, multiplied by such person’s total
continuous Years of Employment ending on December 31, 2002, less 58% of the
person’s primary FICA benefit.
 
“Fiscal Year” means the fiscal year of Dillard’s, Inc.  “Annual Pension
Earnings” for a Fiscal Year is defined to mean the excess of (x) the sum of such
person’s annual base salary and cash bonus paid during the Fiscal Year over (y)
the maximum amount of earnings considered “wages” under Section 3121(a)(1) of
the Internal Revenue Code (the “Code” or “IRC”) for the calendar year in which
such Fiscal Year commences.  A “Year of Employment” means a twelve (12)
consecutive month period of continuous Employment by the Company and excludes
fractional periods of employment.  Annual base salary, Annual Pension Earnings
and Years of Employment shall not be taken into account for a period of
employment (x) during which a person was not a Corporate Officer and (y) which
occurs subsequent to a period of employment during which such person was a
Corporate Officer, unless such person again becomes a Corporate Officer prior to
such person’s Retirement.
 
A Qualified Person’s Annual Pension Benefit will be paid in the form of equal
monthly installments (i.e., 1/12 of the Annual Pension Benefit) on the first day
of each calendar month, commencing, subject to Section 11, with the first day of
the calendar month next following the Qualified Person’s Retirement.  For these
purposes, “Retirement” means a person’s separation from service with Dillard’s,
Inc. and its subsidiaries, as a result of, and after meeting the requirements
for, either (w) Normal Retirement, (x) Early Retirement, or (y) Early Retirement
due to Disability, as the case may be.  On the third anniversary of the first
day of the calendar month next following the Qualified Person’s Retirement, and
on each third year anniversary thereafter, while the Qualified Person (or
Designated Beneficiary) is receiving an Annual Pension Benefit, the Qualified
Person’s Annual Pension Benefit will be adjusted for the increase in an
appropriate Consumer Price Index (“CPI”).
 
4.  Normal Retirement.  An individual who has met the minimum Years of
Employment requirement (10 years) and who has met the Corporate Officer
requirement (serving 5 years as a Corporate Officer out of the last ten (10)
Years of Employment by the Company) set forth in Section 2 may separate from
service at any time after reaching age 65 (“Normal Retirement”) and commence
receiving an Annual Pension Benefit.  Years of Employment completed, and annual
base salary and/or Annual Pension Earnings paid, after age 65 but prior to
separation from service will be taken into account.
 
5.  Disqualification.  An individual (and such individual’s Designated
Beneficiary) will be disqualified from receiving benefits under the Plan (and
any and all benefits or rights shall be forfeited, and any payment of an Annual
Pension Benefit will immediately cease, with respect to such individual and/or
Designated Beneficiary):
 
(a)  If the person’s employment with Dillard’s, Inc. or any of its subsidiaries
is terminated for dishonesty or criminal offense against Dillard’s, Inc. or any
of its subsidiaries; or
 

--------------------------------------------------------------------------------


 
(b)  If, any time after termination of employment with Dillard’s, Inc. and its
subsidiaries for any reason, the person performs services for or directly or
indirectly receives remuneration of any kind (except stock dividend or interest
income) from a business which is competitive with or comparable to the business
of Dillard’s, Inc. or any of its subsidiaries.
 
Notwithstanding the foregoing, following a Change in Control, the provisions of
this Section 5 shall cease to apply.
 
6.  Early Retirement.  An individual who has met the minimum Years of Employment
requirement (15 years) and who has met the Corporate Officer requirement
(serving 5 years as a Corporate Officer out of the last ten (10) Years of
Employment by the Company) set forth in Section 2 may separate from service at
any time after reaching age 55 and prior to reaching age 65 (“Early Retirement”)
and commence receiving an Annual Pension Benefit; provided that the Annual
Pension Benefit of a Qualified Person who takes Early Retirement will be reduced
by 2-1/2% for each year or partial year between the Qualified Person's 65th
birthday and the Qualified Person’s attained age upon Early Retirement; and
provided further that, if a Qualified Person takes Early Retirement under this
Section 6 when the Qualified Person is not a Corporate Officer, the Qualified
Person’s Annual Pension Benefit will be reduced by 2-1/2% for each year or
partial year between the Qualified Person’s 65th birthday and the date the
Qualified Person was no longer a Corporate Officer.
 
7.  Early Retirement - Disability.  An individual who has met the minimum Years
of Employment requirement (15 years) and who has met the Corporate Officer
requirement (serving 5 years as a Corporate Officer out of the last ten (10)
Years of Employment by the Company) set forth in Section 2 may separate from
service due to a Disability prior to reaching age 65 (“Early Retirement due to
Disability”) and commence receiving an Annual Pension Benefit, unreduced for age
under 65.  A person shall be considered to have a “Disability” if such person is
determined by the Administrative Committee to be unable to perform the majority
of the substantial and material duties of such person’s occupation with the
Company by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.  In making its determination the
Administrative Committee may require a physical examination by a physician
chosen by the Administrative Committee.
 
8.  Death Benefits.
 
(a)  In the event of the death of a Qualified Person after such person’s
Retirement and commencement of benefits under the Plan but prior to the fifth
anniversary of the first day of the calendar month next following such Qualified
Person’s Retirement, the Designated Beneficiary of such Qualified Person will
continue to receive the monthly Annual Pension Benefit, in the same amount the
Qualified Person would have received, until the fifth anniversary of the first
day of the calendar month next following the Qualified Person’s
Retirement.  Thereafter, all payments of an Annual Pension Benefit, and all
benefits under the Plan, in respect of such Qualified Person and Designated
Beneficiary shall cease.
 

--------------------------------------------------------------------------------


 
(b)  In the event of the death of a person who has otherwise satisfied all of
the requirements for Early Retirement, Early Retirement due to Disability or
Normal Retirement, as the case may be, prior to such person’s death, but who has
not yet commenced receiving benefits under the Plan, the Designated Beneficiary
of such Qualified Person will be paid the monthly Annual Pension Benefit, in the
same amount the Qualified Person would have received had such person’s Early
Retirement, Early Retirement due to Disability or Normal Retirement, as the case
may be, occurred on the date of such person’s death, until the fifth anniversary
of the first day of the calendar month next following such person’s
death.  Thereafter, all payments of an Annual Pension Benefit, and all benefits
under the Plan, in respect of such Qualified Person and Designated Beneficiary
shall cease.
 
(c)  In the event of the death of a Qualified Person after such person’s
Retirement and commencement of benefits under the Plan and after the fifth
anniversary of the first day of the calendar month next following such Qualified
Person’s Retirement, all payments of an Annual Pension Benefit, and all benefits
under the Plan, in respect of such Qualified Person shall cease, and no
Designated Beneficiary shall be entitled to any benefits or amounts under the
Plan.
 
(d)  A “Designated Beneficiary” shall mean the person designated by the
Qualified Person on a form approved by the Administrative Committee, and filed
with the Administrative Committee prior to the date of death.  If more than one
designation has been made, the most recent form will be followed.  If no valid
form is on file with the Administrative Committee, or if the Qualified Person
has not completed a designation, then the Designated Beneficiary shall be the
Qualified Person’s spouse, if then living, or if not, then the Qualified
Person’s estate.
 
9.  Change in Control.  Subject to Section 10, (x) in the event a Change in
Control occurs following a Qualified Person’s Retirement or death, the then
Present Value of the Annual Pension Benefit such Qualified Person (or his or her
Designated Beneficiary, as the case may be) would otherwise be entitled to
receive following such Change in Control will be paid to such Qualified Person
(or his or her Designated Beneficiary) in a lump sum payment no later than sixty
(60) days following such Change in Control, (y) in the event a Change in Control
occurs prior to a person’s separation from service but following his or her
satisfaction of all of the qualification requirements for Early Retirement,
Early Retirement due to Disability or Normal Retirement under the Plan, the then
Present Value of the Annual Pension Benefit such person would have been entitled
to receive had such person’s Early Retirement, Early Retirement due to
Disability or Normal Retirement, as the case may be, occurred on the date of the
Change in Control will be paid to such person in a lump sum payment no later
than sixty (60) days following such Change in Control, and (z) in the event a
Change in Control occurs and on the date of such Change in Control a person
either (A) is a Corporate Officer or (B) is employed by the Company or a
subsidiary thereof and was formerly a Corporate Officer but has not satisfied
all of the qualification requirements for Early Retirement, Early Retirement due
to Disability or Normal Retirement under the Plan, the then Present Value of the
Adjusted Annual Pension Benefit determined as of the date of the Change in
Control will be paid to such person in a lump sum payment no later than sixty
(60) days following such Change in Control.  The “Adjusted Annual Pension
Benefit” means the Annual Pension Benefit determined as of the date of the
Change in Control reduced by 2½% for each year or partial year between the
person’s 65th birthday and the person’s attained age on the date of the Change
in Control (or, if the person is not a Corporate Officer on the date of such
Change in Control, the Qualified Person’s attained age on the date the Qualified
Person was no longer a Corporate Officer).  Only one Change in Control can occur
under the Plan, and, except as expressly set forth in this Section 9, following
a Change in Control no further payments shall be made pursuant to the Plan and
no further benefits or rights shall accrue under the Plan with respect to any
person.
 

--------------------------------------------------------------------------------


 
A “Change in Control” means the occurrence, after the date of this amendment and
restatement, of any of the following events:
 
[(a)  Any one person, or more than one person acting as a Group (defined below),
acquires ownership of common stock of Dillard’s, Inc. that, together
with  common stock held by such person or Group, constitutes more than 50
percent of the total fair market value or total voting power of the  common
stock of Dillard’s, Inc., whether by direct sale, merger, consolidation, share
exchange or other form of corporate reorganization;
 
(b)  Any one person, or more than one person acting as a Group (defined below),
acquires ownership of Class B common stock of Dillard’s, Inc. that, together
with Class B common stock held by such person or Group, constitutes more than 50
percent of the total fair market value or total voting power of the Class B
common stock of Dillard’s, Inc., whether by direct sale, merger, consolidation,
share exchange or other form of corporate reorganization;
 
(c)  A majority of the members of the Dillard’s, Inc. Board of Directors is
replaced during any 12-month period by Directors whose appointment or election
is not endorsed by a majority of the members of the Dillard’s, Inc. Board of
Directors before the date of the appointment or election; or
 
(d)  Any one person, or more than one person acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or Group) assets from Dillard’s, Inc. or any of its
subsidiaries that have a total gross fair market value equal to or more than 80
percent of the total gross fair market value of all of the assets of Dillard’s,
Inc. immediately before such acquisition or acquisitions (and for this purpose,
gross fair market value means the value of the assets of Dillard’s, Inc., or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets);
 
excluding, however, in each case of clauses (a), (b) or (c), any sales,
dispositions or transfers to, or acquisitions by, (i) any partnership or other
entity of which more than 50 percent of the total fair market value or total
voting power of the ownership interest is directly or indirectly controlled by
Dillard’s, Inc., or (ii) the descendents of William Dillard or any spouse of any
such descendants or any partnership or other entity controlled directly or
indirectly by any such persons or any trust for the benefit of any such persons,
it being the intent that no Change in Control shall be deemed to have occurred
as a result of any such sale, disposition, transfer or acquisition described in
clauses (a), (b) or (c) of this Section 9; and provided, however, that in all
cases such event also satisfies the requirements to be a “change in ownership of
a corporation” or a “change in the effective control of a corporation” within
the meaning of Code Section 409A and the related regulations thereunder.  For
this purpose, persons will be considered to be acting as a “Group” if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with Dillard’s, Inc.  For
this purpose, if a person, including an entity, owns stock in both corporations
that enter into a merger, consolidation, purchase or acquisition of stock, or
similar transaction, such shareholder is considered to be acting as a Group with
other shareholders only with respect to the ownership in that corporation before
the transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.
 

--------------------------------------------------------------------------------


 
“Present Value” shall mean the lump sum value determined by using the interest
rate determined under Code Section 417(e) for the month of December preceding
the calendar year in which the Change in Control occurs and by using for
post-retirement mortality the 1994 Group Annuity Reserving Mortality Table
projected to 2002 based on a fixed blend of 50% the unloaded male mortality
rates and 50% of the unloaded female mortality rates.  No pre-retirement
mortality factor shall be taken into account.  Such present value calculation
shall be made with the three-year adjustment for CPI set forth in Section 3
based upon the assumption used for future CPI increases in the determination of
pension expense for financial accounting purposes for the Fiscal Year
immediately preceding the date of the Change in Control.
 
10.  Maximum Payment upon a Change in Control.  Notwithstanding any provision in
this Plan to the contrary, in the event the Company determines that part or all
of the lump sum payment to a person pursuant to Section 9 constitutes a
“parachute payment” under Section 280G(b)(2) of the Code, then, if the aggregate
present value of such parachute payment, singularly or together with the
aggregate present value of any consideration, compensation or benefits to be
paid to the person under any other plan, arrangement or agreement which
constitute “parachute payments” (collectively, the “Parachute Amount”) exceeds
2.99 times the person’s “base amount” under Section 280G(b)(3) of the Code (the
“Base Amount”), the amounts constituting “parachute payments” which would
otherwise be payable to or for the benefit of the person under this Plan shall
be reduced to the extent necessary so that the Parachute Amount is equal to 2.99
times the person’s Base Amount.
 
11.  Delay in Payment to Specified Employees.  Notwithstanding any provision in
this Plan to the contrary, in accordance with IRC Section 409A and the
regulations promulgated thereunder, if, at the time of a Qualified Person’s
Retirement, such Qualified Person is a “Specified Employee” and the deferral of
the commencement of any payments otherwise payable hereunder as the result of
such Retirement is necessary in order to prevent any accelerated or additional
tax under IRC Section 409A, then, unless such payment is made due to death or a
Change in Control, Dillard’s, Inc. will defer the commencement of payment of the
Qualified Person’s Annual Pension Benefit until the first day of the seventh
calendar month following the date upon which such Specified Employee’s
Retirement occurs (or the earliest date as is permitted under IRC Section
409A).  The payment for the seventh month shall include the six monthly
installments of the Annual Pension Benefit that would have been paid over the
prior six months but for this provision.  A Specified Employee means an employee
of Dillard’s, Inc. or its subsidiaries who, as of the date of the employee’s
separation from service, is a “key employee,” provided that as of the date of
the employee’s separation from service, the stock of Dillard’s, Inc. is publicly
traded on an established securities market or otherwise.  If a person is a “key
employee” pursuant to the requirements of IRC Section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with the regulations thereunder and disregarding
IRC Section 416(i)(5)) at any time during a 12-month period ending on December
31, then such person shall be treated as a key employee for the 12-month period
beginning on the immediately following April 1.
 

--------------------------------------------------------------------------------


 
12.  Administrative Committee.  The administration of the Plan, the exclusive
and discretionary power to determine eligibility for benefits, to decide any
disputes arising under the Plan, to interpret the terms of the Plan, and the
responsibility for carrying out the Plan's provisions shall be vested in the
Administrative Committee, which shall consist of at least three members any or
all of whom may be, but need not be, employees of Dillard’s, Inc. or any of its
subsidiaries.  In exercising any discretion under the Plan, the Administrative
Committee shall have sole, absolute and discretionary authority, final and
binding on all affected persons, to the maximum extent permitted by applicable
law.  The Executive Committee of the Dillard’s, Inc. Board of Directors shall
appoint the Administrative Committee members and have the power of removal and
substitution.  The Administrative Committee shall serve as the Plan's
administrator as defined in the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”).  The Administrative Committee shall designate among
themselves a chairman and vice chairman of the Administrative Committee and the
chairman shall designate a secretary.  Any Administrative Committee member may
resign by notifying the Executive Committee of the Dillard’s, Inc. Board of
Directors and the Administrative Committee in writing.  The Administrative
Committee shall establish rules for administration of the Plan and transaction
of its business.  The Administrative Committee shall hold meetings and determine
the notice, place and time of each.  Subject to Section 13(a), a majority of its
members shall constitute a quorum, and decisions with a quorum present shall be
by majority vote.  The decisions of the Administrative Committee as to
interpretation and application of the Plan shall be final and binding.  The
action of a majority expressed in writing without a meeting shall constitute the
action of the Administrative Committee and shall have the same effect as if
consented to by every Administrative Committee member.  Nothing in this Section
12 shall prohibit a member of the Administrative Committee from serving as such
in addition to being an officer, employee, agent or other representative of
Dillard’s, Inc. or any of its subsidiaries.  Dillard’s, Inc. shall indemnify
each Administrative Committee member and any other employee of Dillard’s, Inc.
or any of its subsidiaries involved in the administration of the Plan against
all costs, expenses and liabilities, including reasonable attorney's fees
incurred in connection with any action, suit or proceeding instituted against
him while acting in good faith in discharging his duties with respect to the
Plan.  This indemnification is limited to the amount of such costs and expenses
that are not otherwise covered under insurance now or hereafter provided by
Dillard’s, Inc. or one of its subsidiaries.
 
13.  Claim Procedure.
 
(a)  A person who believes that he or she is entitled to a benefit or a
different benefit under the Plan than the one determined by the Administrative
Committee shall have the right to file with the Administrative Committee a
written notice of claim.  The Administrative Committee shall either grant or
deny such claim within 90 days after receipt of such written notice of claim (or
within such other period as may mutually be agreed to by the person and the
Administrative Committee), unless special circumstances require an extension of
time of up to an additional 90 days for processing the claim and appropriate
notice of such extension is given; provided, however, that any delay on the part
of the Administrative Committee in arriving at a decision shall not adversely
affect benefits payable under a granted claim.  Such claim under this Section
13(a) shall be filed with, and such review shall be performed by, the Secretary
of the Administrative Committee.
 

--------------------------------------------------------------------------------


 
(b)  Any person who makes a claim that is denied shall have the right to appeal
the denial of his claim to the Administrative Committee for a full review at any
time within 60 days after the claimant receives written notice of such
denial.  Such appeal under this Section 13(b) shall be filed with and such
review shall be performed by the “Appeals Committee” of the Administrative
Committee, which for these purposes shall be the full Administrative
Committee.  The final decision of the Administrative Committee shall be made not
later than 60 days after its receipt from the claimant of a request for review,
unless special circumstances, such as the need to hold a hearing, require an
extension of time for processing, in which case a decision shall be made as soon
as possible but not later than 120 days after receipt of a request for
review.  Such decision shall be made in writing and shall be final and binding
on the claimant.
 
14.  Miscellaneous.


(a)  Unfunded Plan.  The Plan is intended to be an unfunded plan which is
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees for purposes of Title
I of ERISA.  The Plan is not intended to qualify as a tax-qualified pension plan
or an eligible deferred compensation plan for purposes of IRC Section
401(a).  Any right of any person or Designated Beneficiary to receive a benefit
under the Plan shall constitute an unsecured claim against the general assets of
Dillard’s, Inc. and its subsidiaries, no greater than the right of any unsecured
creditor, and no Person or Designated Beneficiary shall have, by reason of the
Plan, any right, title or interest of any kind in any property or specific
assets of Dillard’s, Inc. or any of its subsidiaries.


(b)  Amendment or Termination.  The Plan may be amended, including an amendment
terminating the Plan, in whole or in part, at any time by the Board of Directors
of Dillard’s, Inc.  However, from and after a Change in Control, no such
amendment may adversely affect the benefits accrued to the date of such
amendment by any person without the affected person’s consent.


(c)  Compliance with Section 409A of the Code.  This Plan shall be interpreted
in accordance with Section 409A of the Code and Department of Treasury
regulations and other interpretative guidance issued
thereunder.  Notwithstanding any provision of the Plan to the contrary, in the
event that the Administrative Committee determines that any amounts payable
hereunder will be taxable to a  person under Section 409A of the Code and
related Department of Treasury guidance prior to payment to such person of such
amount, the Administrative Committee may (a) adopt such amendments to the Plan
and appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Administrative Committee determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Plan and/or (b) take such other actions as the Administrative Committee
determines necessary or appropriate to avoid the imposition of an additional tax
under Section 409A of the Code.  The Administrative Committee shall implement
the provisions of this Section 14(c) in good faith; provided, that neither
Dillard’s, Inc., the Administrative Committee, nor any of Dillard’s, Inc.’s or
any of its subsidiaries’ employees or representatives shall have any liability
to any persons or any Designated Beneficiary with respect to this Section.
 

--------------------------------------------------------------------------------




(d)  Non-Alienation of Benefits.  No benefit payable under the Plan shall be
subject in any manner by the Qualified Person or Designated Beneficiary or
creditors of any of them to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment.


(e)  Withholding.  All distributions and benefits under the Plan shall be
subject to applicable withholding, including for federal, state and local income
and employment taxes.  Dillard’s, Inc. shall have the right to withhold taxes
from any payments made under the Plan or to make such other arrangements as it
deems necessary or appropriate to satisfy its withholding obligations, including
the right of Dillard’s, Inc. or a subsidiary to withhold from any amounts
otherwise payable by Dillard’s, Inc. or a subsidiary to the affected Qualified
Person or Designated Beneficiary on such terms and conditions as Dillard’s, Inc.
shall prescribe.


(f)  Limitation of Rights.  The establishment and maintenance of the Plan shall
not be deemed to constitute a contract of employment, and nothing herein
contained shall be deemed to give to any person the right to be retained in the
employ of Dillard’s, Inc. or any of its subsidiaries, or to interfere with the
right of Dillard’s, Inc. or any of its subsidiaries to discharge any person at
any time or to terminate the Plan in accordance with Section 14(b) above.


(g)  Severability.  If a court of competent jurisdiction holds any provision of
the Plan to be invalid or unenforceable, the remaining provisions of the Plan
shall continue to be fully effective.


(h)  Construction.  The Plan shall be construed in accordance with and governed
by the laws of the State of Arkansas, except as may be preempted by ERISA or
other federal law.  Headings and subheadings of the Plan have been inserted for
convenience.   This Plan document contains the all of the terms and conditions
of the Plan.  There are no other restrictions, agreements, promises, warranties
or covenants with respect to the Plan other than those expressly set forth
herein.  The failure of Dillard’s, Inc. or the Administrative Committee to
insist upon strict adherence to any term of the Plan shall not be considered a
waiver of any right to thereafter insist on strict adherence to that term or any
other term of the Plan.

 

--------------------------------------------------------------------------------